Citation Nr: 1009163	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied reopening the claim of 
entitlement to service connection for lumbosacral strain.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in January 2006; a transcript 
of that hearing is of record.

In January 2010, the Veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.

As a final preliminary matter, the Board notes that, in 
January 2010, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal, including a waiver of RO jurisdiction of such 
evidence.  Thus, the Board accepts this evidence for 
inclusion in the record on appeal.  38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a December 2002 rating decision, the RO denied 
reopening the Veteran's claim for service connection for a 
back condition; although notified of the denial, the Veteran 
did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the December 2002 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for lumbosacral strain, or raises a 
reasonable possibility of substantiating the claim for 
service connection for lumbosacral strain.


CONCLUSIONS OF LAW

1.  The December 2002 RO rating decision that denied 
reopening the Veteran's claim for service connection for a 
back condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's December 2002 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for lumbosacral strain 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
July 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted VA as well as private treatment records.  
Further, he was provided an opportunity to set forth his 
contentions during the hearings before a DRO at the RO and 
the undersigned.  Next, a specific medical examination 
pertinent to the issue on appeal was obtained in September 
2006.
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the Veteran filed 
his claim to reopen in June 2005, the revised version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Factual Background and Analysis

In November 2002, the Veteran sought to reopen his claim for 
entitlement to service connection for a back condition.

In a December 2002 rating decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
back condition.  It was noted that evidence submitted in 
connection with the claim essentially duplicated evidence 
which was previously considered and was merely cumulative or 
redundant. 

In a June 2005 statement, the Veteran again sought to reopen 
his claim for entitlement to service connection for residuals 
of an in-service back injury.  He reported that his claimed 
back disorder was making it more difficult to function on a 
day to day basis with no relief and excruciating, constant 
pain.  

This appeal arises from the RO's September 2005 rating 
decision that found no new and material evidence had been 
submitted to warrant reopening the Veteran's claim for 
service connection for lumbosacral strain.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).

Evidence added to the claims file since the December 2002 
denial includes written statements and hearing testimony from 
the Veteran; VA treatment notes dated in 1974, 1975, and 1977 
and from 2002 to 2005; private treatment notes; a January 
2006 DRO hearing transcript; a September 2006 VA fee-based 
examination report; and a January 2010 videoconference 
hearing transcript. 

VA treatment notes dated in November 1974 reflected 
complaints of low back pain with no treatment since a 
reported back injury in 1967.  It was noted that no arthritis 
was found and that he was prescribed pain medication. 

VA treatment records dated from 2002 to 2005 detailed 
complaints and findings of low back pain.  In a January 2003 
treatment record, the examiner noted the Veteran's past 
medical history of back injury during Korea, indicating that 
it was not well documented in service.  A December 2004 VA 
hospital discharge summary listed admission and discharge 
diagnoses of back pain.  VA MRI reports dated in December 
2004 and January 2005 revealed findings of multilevel diffuse 
disc bulging without significant spinal canal stenosis or 
nerve root impingement.  

In a September 2006 VA fee-based examination report, the 
Veteran complained of recurrent severe mechanical low back 
pain.  X-ray findings were noted as moderate multilevel 
lumbar degenerative disc disease.  The examiner listed a 
clinical impression of lumbar degenerative disc disease 
without significant radiculopathy as well as moderate 
mechanical low back pain with gross loss of range of motion 
secondary to the foregoing disorder.  Based on the Veteran's 
history, a review of the claims file, and the physicial 
examination findings, the examiner opined that the current 
intervertebral disc disease with moderate mechanical low back 
pain was less likely as not caused by or a result of trauma 
while in service.  He noted that the Veteran sustained a soft 
tissue injury during service that could not be related to his 
current disorder.  It was further indicated that the 
combination of a significant Workers' Compensation injury and 
an advanced aging process was the source of the Veteran's 
current back pain and advanced intervertebral disc disease.  

As an initial matter, copies of VA treatment records dated in 
1975 and 1977 are not considered "new" and are duplicative 
of evidence previously considered by the RO in the December 
2002 rating decision.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for lumbosacral 
strain.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 2002 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  While 
new evidence of record shows that the Veteran was treated for 
chronic back pain in 1974 as well as for degenerative disc 
disease currently, it does not reflect any competent evidence 
that related the claimed back disorder (diagnosed more than a 
year after his discharge from active service in 1969) to any 
established event or injury in service, including in-service 
treatment for back strain in 1967.  In fact, the September 
2006 VA fee-based examiner specifically opined that the 
Veteran's current intervertebral disc disease with moderate 
mechanical low back pain was less likely as not caused by or 
a result of trauma while in service.  Such adverse evidence 
cannot be used to reopen a claim.  See Villalobos v. 
Principi, 3 Vet.. App. 450 (1992).

Statements from the Veteran and his representative revealed 
repeated contentions that the Veteran suffers from a current 
back disorder related to an injury during his active service.  
Aside from the fact that these assertions are, essentially, 
cumulative of such other assertions as were previously of 
record, the Board emphasizes that, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for lumbosacral strain has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the December 2002 denial of the claim remains final.  As 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for lumbosacral 
strain. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


